Citation Nr: 1760730	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-58 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD).

2. Entitlement to an initial compensable rating for bilateral hearing loss.

3. Entitlement to service connection for right Achilles tendonitis, to include as due to medications taken for service-connected disabilities.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of coronary artery disease, bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's currently diagnosed right Achilles tendonitis is proximately related to medication taken for service-connected prostate cancer and CAD.


CONCLUSION OF LAW

The criteria for service connection for right Achilles tendonitis, to include as due to medications taken for service-connected disabilities, have been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits of the Claim

The Veteran contends that he is entitled to service connection for a right leg Achilles tendonitis.  The Veteran asserted that his tendonitis was caused or aggravated by medications taken for service-connected disabilities, specifically Levaquin.  See May 2015 correspondence.  After a careful review of the record, the Board finds that the evidence supports the Veteran's claim.  

The Veteran is service connected for, among other things, prostate cancer currently rated at 20 percent, and CAD rated at 10 percent.

In a VA medical examination report dated in April 2015, the examiner noted that because of a suppressed immune system from prostate cancer treatments, the Veteran developed a respiratory infection.  The examiner opined that the treatment for the infection, Levaquin, caused Achilles tendon bursitis, and subsequently required physical therapy for treatment of this condition.

In an October 2017 Statement, Nurse C.B. stated the Veteran presented to Beardon Healthcare Associates with a fever, cough, sore throat, and general malaise.  Nurse C.B. noted that, due to the Veteran's recent prostate cancer diagnosis and stent placement, he treated him with a ten-day course of Levaquin.  While successful, the nurse noted that the Veteran suffered a muscle-related injury associated with his use of Levaquin.  

As the evidence is in at least equipoise, the claim for service connection for right Achilles tendonitis is granted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for right Achilles tendonitis is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

First, the Veteran indicated during his October 2017 hearing that he has received continuing treatment at East Tennessee Medical Clinic, Beardon Healthcare Associates, and Blount Memorial Hospital.  Although the Veteran's claims file contains various physician correspondence and medical records from 2012 and 2013, there may be outstanding, relevant private treatment records concerning the Veteran's claims.  Accordingly, additional efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2017).

The Veteran was afforded a February 2015 VA examination to determine the current severity of his CAD.  The Board finds that the VA examination report is inadequate for purposes of rating the CAD disability because diagnostic METs testing were not performed.  Rather, the examiner noted that the most recent diagnostic exercise test, to determine the MET workload used for DC 7005, was performed in June 2012.  The Board finds that such testing is necessary in order to determine the current severity of the Veteran's coronary artery disease and afford the most appropriate disability evaluation.  After having carefully considered this matter, the Board believes the Veteran's claim must be remanded as the Veteran's most recent VA examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran is seeking an initial compensable disability rating for his bilateral hearing loss disability.  At the hearing in October 2017, the Veteran testified that his hearing problems have worsened since his last VA examination in March 2015.  Given that testimony and potentially relevant outstanding medical evidence, a new examination is necessary to assist in deciding this claim.

With regard to the issue of entitlement to a TDIU, any decision on the increased rating claims being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records not already of record and associate them with the claims file.

2. Ask the Veteran to provide the names and addresses of all medical care providers, including East Tennessee Medical Clinic, Beardon Healthcare Associates, and Blount Memorial Hospital.  After securing any necessary releases, the AOJ should request any relevant records identified.

3. After completing the above actions, schedule the Veteran for an appropriate VA examination to determine the current severity of his coronary artery disease.  The entire record and copy of this Remand must be made available to the examiner and the examiner must note such review in his/her report.  Any indicated evaluations, studies, and tests must be conducted.  Following a review of the claims file, the physician shall:

a. Describe all symptoms caused by the service-connected coronary artery disease, as well as the current severity of each symptom.

b. The examiner must provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  A laboratory determination of METs by exercise testing must be completed unless there is a medical contra-indication, the left ventricular ejection fraction has been measured and is 50 percent or less, or when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the last year.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.  If the METS workload testing cannot be performed for medical reasons, the examiner must explain what the medical reasons is that prevent it.

The examiner must provide a thorough rationale for any opinion provided with citation to relevant evidence found in the claims file.

4. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The record, including a complete copy of this Remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

5. Thereafter, the AOJ must readjudicate the issues on appeal, to include TDIU.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


